Citation Nr: 0738499	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for peripheral neuritis 
(also claimed as numbness and swelling of the lower 
extremities).

3.  Entitlement to service connection for heart disease (also 
claimed as dizziness and difficulty of breathing).

4.  Entitlement to service connection for Koch's disease 
(also claimed as severe coughing respiratory/ lung problem).  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served with the Special Philippine Scouts from 
May 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  Rheumatoid arthritis is not related to the veteran's 
active service.

2.  Peripheral neuritis is not related to the veteran's 
active service.

3.  There is no evidence of a current diagnosis of heart 
disease.   

4.  There is no evidence of a current diagnosis of Koch's 
disease.


CONCLUSIONS OF LAW

1. Rheumatoid arthritis was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Peripheral neuritis was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

3.  Heart disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1111,1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).
4.  Koch's disease was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.371 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a July 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A December 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

A memorandum on file indicates that the veteran's service 
medical records are missing and are presumed to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule. Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant. Russo v. 
Brown, 9 Vet. App. 46 (1996).

It is noted that the RO did not obtain VA examinations for 
the claims on appeal.  However, VA examinations are not 
necessary to decide the claims.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  In this case, 
examinations are not necessary.  The evidence does not show 
that any of the claimed disabilities manifested during 
service or within an applicable presumptive period, and there 
is no medical evidence associating any of the claimed 
disabilities with the veteran's service. 

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible and that no 
further assistance is necessary to satisfy the requirements 
of the duty to assist.

II.  Analysis of Claims

Laws and Regulations - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis and cardiovascular-renal disease, if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 
C.F.R. § 3.303(d). 

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307(a).

Tuberculosis must become manifest to a compensable degree 
within three years of separation from service.  38 C.F.R. § 
3.307(a)(3) (2007).

Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. 
§ 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods, but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity.  38 C.F.R. 
§ 3.371(a) (2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection for rheumatoid arthritis

The veteran had active duty as a Special Philippine Scout 
from May 1946 to April 1949.   The veteran argues that 
rheumatoid arthritis was caused by a tropical disease he had 
during service.  As noted above, the veteran's service 
medical records are not available. 

There is no evidence that rheumatoid arthritis manifested 
during a presumptive period or for many years after service.  
A diagnosis of rheumatoid arthritis is first demonstrated in 
a June 2004 medical record.  There is no medical evidence 
that links rheumatoid arthritis to any incident of the 
veteran's active service.

The Board notes the veteran's contention that rheumatoid 
arthritis is causally related to a tropical disease 
contracted during service.  His statements are not competent 
evidence of a nexus between the claimed condition and his 
service. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

The Board notes the gap of more than 50 years between the 
veteran's separation from service and the diagnosis of 
rheumatoid arthritis.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Accordingly, the Board finds that there is a preponderance of 
evidence against the veteran's claim for service connection 
for rheumatoid arthritis, and the claim must be denied.  As 
there is a preponderance of evidence against the claim of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service connection for peripheral neuritis

The veteran contends that peripheral neuritis was caused by a 
tropical disease he contracted during service.  

 Evidence of a post-service diagnosis of peripheral neuritis 
is first shown many years after service, in a medical 
certificate dated in June 2004.  

Further, there is no evidence contained in this medical 
record that links peripheral neuritis to the veteran's active 
duty service, including to any tropical disease incurred 
during service.  The veteran's assertions of a link between 
an in-service tropical disease and peripheral neuritis 
provide the only evidence of a nexus to service.  Again, 
there is no medical opinion or other competent medical 
evidence to support the veteran's assertion.   Although the 
veteran contends that he has peripheral neuritis as a result 
of a tropical disease during service, he is not competent to 
offer an opinion on the etiology of his condition.  See 
Espiritu, supra.  

The Board again notes that the gap of more than 50 years 
between the veteran's active service and evidence of a 
diagnosis of peripheral neuritis weighs against his claim.  
See Maxson, supra.

The Board finds that there is a preponderance of the evidence 
against the claim for service connection for peripheral 
neuritis, and the claim must be denied.  As there is a 
preponderance of evidence against the claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.	Service connection for heart disease

There is no evidence of a current diagnosis of heart disease.  

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Therefore, as there is no evidence that the veteran currently 
has a heart condition, his claim must be denied.  

D.  Service connection for Koch's disease

The veteran seeks entitlement to service connection for 
Koch's disease.  He asserts that he has severe coughing, 
asthma, and respiratory disease.

In this case, there is no evidence of any diagnosis of a 
respiratory disease.  In the absence of evidence of a current 
disability, the claim for service connection for Koch's 
disease must be denied.  Brammer, supra. 


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for peripheral neuritis is 
denied.



Entitlement to service connection for heart disease is 
denied.  

Entitlement to service connection for Koch's disease is 
denied.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


